Exhibit 99.1 News News Release LML REPORTS INCREASED REVENUE AND PROFITABLE RESULTS FOR BOTH THE THIRD QUARTER AND NINE MONTH PERIOD OF FISCAL 2011 Quarter Revenue Increases 133% Nine Month Revenue Increases 96% VANCOUVER, BC, February 10, 2011 — LML PAYMENT SYSTEMS INC. (“LML”) (NASDAQ: LMLP), a leading technology provider of financial payment solutions for e-commerce and traditional businesses, reports results for its third quarter and nine month period ended December 31, 2010. Revenue for the third quarter ended December 31, 2010 was $11,060,000, an increase of 133% over the $4,743,000 in revenue for the third quarter ended December 31, 2009.GAAP net income for the quarter was $2,119,000, or $0.08 per share, compared to a GAAP net loss of $396,000, or $(0.02) per share, for the third quarter ended December 31, 2009, an improvement of $2,515,000 or $0.10 per share.Cash provided by operating activities was $4,420,000 compared to $75,000 last year. Non-GAAP net income was $2,679,000, or $0.10 per share, compared to $87,000, or $0.00 per share, for the third quarter last year.Non-GAAP net income excludes stock-based compensation, depreciation and amortization, and other non-cash items.A reconciliation of GAAP to non-GAAP financial measures is attached. Revenue for the nine month period ended December 31, 2010 was $22,010,000, an increase of 96% from revenue of $11,230,000 for the nine month period ended December 31, 2009.GAAP net income for the same period was $3,019,000 or $0.11 per share, compared to GAAP net income of $59,000 or $0.00 per share, for the same period during fiscal 2009, an improvement of $2,960,000 or $0.11 per share. Non-GAAP net income for the nine month period ended December 31, 2010 was $4,587,000, or $0.16 per share, compared to $1,449,000, or $0.05 per share, for the same period last year. “We are pleased to announce these results for the third quarter and first nine month period of our fiscal year.All three of our business segments reported increased revenue and profitable results.Our Transaction Payment Processing segment continued to grow impressively at 30%.Our check business increased revenue by 22% and our Intellectual Property segment grew revenue by 350% during the last quarter.We are encouraged by these results and the impact of aligning our business segments; our products and services; and our customers’ needs, as an increasing number of payments transition to electronic forms and are increasingly conducted over the Internet,” said Patrick H. Gaines, Chief Executive Officer. Q3 Highlights · Overall revenue increased 133% · Transaction Payment Processing segment adds 406 new merchants and increases revenue by 30% · Intellectual Property segment settles litigation and licenses 5 defendants from Eastern District of Texas case · Net income of $2,119,000 compared to a net loss of $396,000 last year · Cash provided by operating activities of $4,420,000 compared to $75,000 last year · EPS increased to $0.08 -cont’d- -1- 9 Month Highlights · Overall revenue increased 96% · Transaction Payment Processing segment revenue increased 30% · Intellectual Property segment settles litigation with 8 defendants in Eastern District of Texas case · Net income of $3,019,000 compared to $59,000 last year · Cash provided by operating activities of $6,612,000 compared to $175,000 last year · EPS increased to $0.11 Conference Call Management will host a conference call tomorrow, February 11, 2011 at 1:30pm Pacific Time (4:30 pm Eastern Time) to discuss these results.To participate in the conference call, please dial in 5-10 minutes before the start of the call and follow the operator’s instruction.If you are calling from the United States or Canada, please dial 1-800-916-9263.International callers please dial 1-212-231-2907. If you are unable to join the call, an audio recording of the call will be available on our website at www.lmlpayment.com. About LML Payment Systems Inc. (www.lmlpayment.com) LML Payment Systems Inc., through its Canadian subsidiary Beanstream Internet Commerce Inc., and its U.S. subsidiaries Beanstream Internet Commerce Corp. and LML Payment Systems Corp., is a leading provider of financial payment processing solutions for e-commerce and traditional businesses. We provide credit card processing, online debit, electronic funds transfer, automated clearinghouse payment processing and authentication services, along with routing of selected transactions to third party processors and banks for authorization and settlement. Our intellectual property estate, owned by subsidiary LML Patent Corp., includes U.S. Patent No. RE40,220, No. 6,354,491, No. 6,283,366, No. 6,164,528, and No. 5,484,988 all of which relate to electronic check processing methods and systems. For more information about the Corporation please visit our interactive website at www.lmlpayment.com or email info@lmlpayment.com. GAAP versus Non-GAAP Financial Information In addition to GAAP financial measures, the Corporation has provided supplemental non-GAAP financial measures of net income and earnings per share, which exclude certain non-cash and non-recurring items. For purposes of this news release, non-GAAP net income and earnings per share exclude stock-based compensation expense under CICA 3870 and the FASB authoritative guidance regarding share-based payment, depreciation and amortization expense, and certain non-cash items. A reconciliation of adjustments of non-GAAP to GAAP results for the third quarter and nine month period and prior periods is included in the enclosed table.The Corporation believes that non-GAAP financial measures are useful in assessing operating performance as they provide an additional basis to evaluate our ability to incur and service debt and to fund capital expenditures.The Corporation believes the non-GAAP financial measures provide investors with similar measurement tools as its management uses to evaluate performance. Specifically, the Corporation’s management utilizes and relies upon certain financial reports which consist of an operating performance indicator without certain non-cash items such as amortization and depreciation and stock-based compensation to evaluate the Corporation’s operational performance as it pertains to generating cash, measuring budget expectations and achieving performance milestones.Non-GAAP financial measures are not meant to be considered in isolation and should not be considered as alternatives to financial information prepared in accordance with GAAP. Furthermore, our method of calculating the non-GAAP financial measures presented in this news release may differ from methods used by other companies, and as a result, the non-GAAP financial measures disclosed herein may not be comparable to other similarly titled measures used by other companies. -cont’d- -2- Cautionary Statement Regarding Forward-Looking Statements Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include all passages containing verbs such as "aims," "anticipates," "estimates," "expects," "intends," "plans," "predicts," "projects" or "targets" or nouns corresponding to such verbs. Forward-looking statements also include any other passages that are primarily relevant to expected future events or that can only be evaluated by events that will occur in the future. Forward-looking statements are based on the opinions and estimates of the management at the time the statements are made and are subject to certain risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Factors that could affect LML’s actual results include, among others, the impact, if any, of stock-based compensation charges, the potential failure to establish and maintain strategic relationships, inability to integrate recent and future acquisitions, inability to develop new products or product enhancements on a timely basis, inability to protect our proprietary rights or to operate without infringing the patents and proprietary rights of others, and quarterly and seasonal fluctuations in operating results. More information about factors that potentially could affect LML’s financial results is included in LML’s quarterly reports on Form 10-Q and our most recent annual report on Form 10-K filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance upon these forward-looking statements that speak only as to the date of this release. Except as required by law, LML undertakes no obligation to update any forward-looking or other statements in this press release, whether as a result of new information, future events or otherwise. -cont’d- -3- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In U.S. Dollars, except share data) (Unaudited) Three Months Ended December 31 Nine months Ended December 31 REVENUE $ COST OF REVENUE (includes stock-based compensation (“s.b.c.”) expense of $18,773 for three months ended December 31, 2010 (2009 - $37,464) and $101,460 for nine months ended December 31, 2010 (2009 - $113,579)) GROSS PROFIT (excludes amortization and depreciation expense) OPERATING EXPENSES General and administrative (includes s.b.c. expense of $211,254 for three months ended December 31, 2010 (2009 - $243,028) and $691,751 for nine months ended December 31, 2010 (2009- $781,386)) Sales and marketing (includes s.b.c. expense of $16,779 for three months ended December 31, 2010 (2009 - $765) and $32,589 for nine months ended December 31, 2010 (2009 - $2,277)) Product development and enhancement (includes s.b.c. expense of $14,891 for three months ended December 31, 2010 (2009 - $12,233) and $46,165 for nine months ended December 31, 2010 (2009 - $36,434)) Amortization of property and equipment Amortization of intangible assets Gain on sale of assets - - - ) INCOME BEFORE OTHER INCOME (EXPENSES) AND INCOME TAXES Foreign exchange (loss) gain ) ) Other expenses ) - ) ) Interest income Interest expense - ) - ) INCOME BEFORE INCOME TAXES Income tax expense (recovery) Current ) ) Future NET INCOME (LOSS) ) DEFICIT, beginning of period ) DEFICIT, end of period $ ) $ ) $ ) $ ) EARNINGS (LOSS)PER SHARE, basic $ $ ) $ $
